IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-79,087-02


IN RE OTIS ELMER TAYLOR, JR., Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 17270A IN THE 2ND DISTRICT COURT
FROM CHEROKEE COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has not been provided with copies of the trial
court's findings of fact and conclusions of law entered in response to this Court's remand order in
Relator's Article 11.07 habeas application.   
	This Court remanded Relator's habeas application to the trial court on March 6, 2013, and
received a response including findings of fact and conclusions of law from the trial court on July 5,
2013.  Relator alleges that he has written to the Cherokee County District Clerk requesting copies
of the documents filed in response to this Court's remand order, but has not received copies of those
documents.  Article 11.07, §7 of the Texas Code of Criminal Procedure requires the district clerk 
to mail or deliver to a habeas applicant copies of any "answer, motion, pleading, or order" filed by
the State or entered by the trial court relating to the habeas application.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Cherokee County, is ordered to file a response, stating whether copies of the supplemental record,
including the trial court's findings of fact and conclusions of law have been mailed or delivered to
Applicant, and if so, when.  The response shall include proof that such documents have been mailed
or delivered to Applicant as required by Article 11.07, §7 of the Texas Code of Criminal Procedure. 
This application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: September 25, 2013
Do not publish